Exhibit 10.1

 



DISTRIBUTION AGREEMENT

[image_003.jpg] 

 

This Distribution Agreement (the” Agreement”), is made and effective on June 1st
2020,

 



BETWEEN:Cleaver ApS (the “Company”), a corporation organized and existing under
the laws of Denmark, with its head office located at Sønderskovvej 18, Halling,
8543 Hornslet and with Danish Corporate ID 39009080



 

AND:Sharx DK ApS (the "Distributor"), a corporation organized and existing under
the laws of the Denmark, with its head office located at Aabogade 15, 8200
Aarhus N Denmark and with Danish Corporate ID 41329432



 

WHEREAS the Company wishes to market the Products described in Schedule A (the
"Products") through the Distributor, it is agreed as follows:



 

1.DEFINITIONS

 

When used in this Agreement, the following terms shall have the respective
meanings indicated, such meanings to be applicable to both the singular and
plural forms of the terms defined:

 

“Agreement” means this agreement, the Schedules attached hereto and any
documents included by reference, as each may be amended from time to time in
accordance with the terms of this Agreement;

 

“Accessories” means the accessories described in Exhibit A attached hereto, and
includes any special devices manufactured by Company and used in connection with
the operation of the Goods.

Accessories may be deleted from or added to Exhibit A and their specifications
and design may be changed by Company at its sole discretion at any time by
mailing written notice of such changes to Distributor. Each change shall become
effective 60 days following the date notice thereof is sent to Distributor.

 

“Affiliate means” any company controlled by, controlling, or under common
control with Company. Affiliate means any person, corporation or other entity:
(i) which owns, now or hereafter, directly or indirectly 5% or more of any class
of the voting stock of Company or is, now or hereafter, directly or indirectly,
in effective control of Company; or (ii) 5% or more of any class of the voting
stock of which Company, or a party described in paragraph (i), owns, now or
hereafter, directly or indirectly, or of which Company, or a party described in
paragraph (i), is, now or hereafter, directly or indirectly, in control.

 

“Customer” means any person who purchases or leases Products from Distributor.

 

“Delivery Point” means Distributor's customer address as designated or other
designated address.

 

“Exhibit” means an exhibit attached to this agreement.

 



 1 

 

 

“Goods” means those items described in Exhibit B. Goods may be deleted from or
added to Exhibit B and their specifications and design may be changed by Company
at its sole discretion at any time by mailing written notice of such changes to
Distributor. Each change shall become effective [NUMBER] days following the date
notice thereof is sent to Distributor.

“Products” means Goods, Accessories, and Spare Parts.

 

“Spare Parts means”: (i) all parts and components of the Goods; (ii) any special
devices used in connection with the maintenance or servicing of the Goods.
Company warrants that a complete list of Spare Parts is set forth in Exhibit C.
Spare parts may be deleted from or added to Exhibit C and their specifications
and design may be changed by Company at its sole discretion at any time by
mailing written notice of such changes to Distributor. Each change shall become
effective [NUMBER] days following the date notice thereof is sent to
Distributor.

 

“Specifications” means those specifications set forth in Exhibit D.

 

“Territory” means the following geographic area or areas: Europe, South and
North America.

 

“Trademark” means any trademark, logo, service mark or other commercial
designation, whether or not registered, used to represent or describe the
Products of Company, as set forth in Exhibit E.

 

 

2.APPOINTMENT OF DISTRIBUTOR

 

Company hereby appoints Distributor as Company's nonexclusive distributor of
Products in the Territory, and Distributor accepts that position. It is
understood that Company cannot lawfully prevent its distributors located
elsewhere from supplying Products for sale or use within the Territory and that
it has no obligation to do so.

 

Distributor shall not solicit sales of Product or promote the sale of Products
outside the Territory. Distributor shall not establish an office or warehouse
outside the Territory for the sale of Products.



 

3.     Referrals

 

If Company or any Affiliate is contacted by any party inquiring about the
purchase of Products in the Territory (other than Distributor or a party
designated by Distributor), Company shall, or shall cause that Affiliate to,
refer such party to Distributor for handling.



 

4.     Relationship of Parties

 

a.Distributor is an independent contractor and is not the legal representative
or agent of Company for any purpose and shall have no right or authority (except
as expressly provided in this Agreement) to incur, assume or create in writing
or otherwise, any warranty over any of Company's employees, all of whom are
entirely under the control of Company, who shall be responsible for their acts
and omissions.

 

b.Distributor shall, at its own expense, during the term of this Agreement and
any extension thereof, maintain full insurance under any Workmen's Compensation
Laws effective in the state or other applicable jurisdiction covering all
persons employed by and working for it in connection with the performance of
this Agreement, and upon request shall furnish Company with satisfactory
evidence of the maintenance of such insurance.

 



 2 

 

 

c.Distributor accepts exclusive liability for all contributions and payroll
taxes required under Danish Law or other payments under any laws of similar
character in any applicable jurisdiction as to all persons employed by and
working for it.

 

d.Nothing contained in this Agreement shall be deemed to create any partnership
or joint venture relationship between the parties.

 

5.     Sale of Products by Distributor

 

Distributor agrees to exercise its best efforts to develop the largest possible
market for the Products in the Territory and shall continuously offer,
advertise, demonstrate and otherwise promote the sale of Products in the
Territory.



 

6.     Competing Products

 

Distributor agrees that it will not distribute or represent any Products in the
Territory which compete with the Products during the term of this Agreement or
any extensions thereof.



 

7.     Advertising

 

Distributor shall be entitled, during the term of the distributorship created by
this Agreement and any extension thereof, to advertise and hold itself out as an
authorized Distributor of the Products. At all times during the term of the
distributorship created by this Agreement and any extension thereof, Distributor
shall use the Trademarks in all advertisements and other activities conducted by
Distributor to promote the sale of the Products.

 

a.Distributor shall submit examples of all proposed advertisements and other
promotional materials for the Products to Company for inspection and Distributor
shall not use any such advertisements or promotional materials without having
received the prior written consent of Company to do so.

 

b.Distributor shall not, pursuant to this Agreement or otherwise, have or
acquire any right, title or interest in or to Company's Trademarks.

 

 

 3 

 

 



8.     New Products

 

If Company or any Affiliate now or hereafter manufactures or distributes, or
proposes to manufacture or distribute, any product other than the Products,
Company shall immediately notify, or cause such Affiliate to notify, Distributor
of that fact and of all details concerning that product. Distributor may request
from Company distribution rights for that product in the Territory, or any
portion thereof, and if so requested, Company shall grant, or shall cause the
subject Affiliate to grant, such distribution rights to Distributor on

terms and conditions no less favorable than those provided in this Agreement
with respect to Products.

 

If Distributor does not obtain those distribution rights or obtains them only
for a portion of the Territory, and Company or an Affiliate later desires to
offer those distribution rights for the Territory or any portion thereof to
another party, Company shall first, or shall cause such Affiliate to first, make
that offer in writing to Distributor on terms and conditions which shall be
specified fully in that offer. That offer shall contain a full description of
the subject product and its operation.

 



Distributor may request, and Company shall promptly provide, or shall cause such
Affiliate promptly to provide, further information concerning the product or the
offer. If Distributor fails to accept such offer, Company or the Affiliate may
then offer the product to another party for distribution in the Territory, but
may not offer it on terms and conditions more favorable than those offered to
Distributor. If Company or the Affiliate desires to make a better offer to
another party, Company shall first, or shall cause the affiliate first to, make
such better offer to Distributor in accordance with the procedure set forth
above.



 

9.     Training of Distributor

 

As promptly as practicable after execution of the Agreement, Company shall
transmit to Distributor information, materials, manuals and other technical
documents necessary to enable Distributor to perform its obligations under this
Agreement and Company shall continue to give Distributor such technical
assistance as Distributor may reasonably request. Distributor shall reimburse
Company for all reasonable out-of-pocket expenses incurred by Company in
providing technical assistance.



 

10.  Confidential Information

 

Written Technical data, drawings, plans and engineering in technical
instructions pertaining to the Products are recognized by Distributor to be
secret and confidential and to be the property of Company. Those items shall at
all times and for all purposes be held by Distributor in a confidential capacity
and shall not, without the prior written consent of Company, (i) be disclosed by
Distributor to any person, firm or corporation, excepting those salaried
employees of Distributor who are required to utilize such items in connection
with the sale, inspection, repair or servicing of Products during the term of
the distributorship created by this Agreement or any extension thereof, or (ii)
be disclosed to any person, firm or corporation,

or copied or used by Distributor, its employees or agents at any time following
the expiration or termination of the distributorship created by this Agreement
or any extension thereof, except where such use is necessary in order to
maintain or service Products still covered by the warranty at the time of such
expiration or termination. Company may require as a condition to any disclosure
by Distributor pursuant to this Section that any salaried employee to whom
disclosure is to be made sign a secrecy agreement, enforceable by Company,
containing terms satisfactory to Company.

 



13.TERMS OF PURCHASE AND SALE OF PRODUCTS

 

a.Distributor shall purchase its requirements for the Products from Company.
Such requirements shall include (i) purchasing and maintaining an inventory of
Products that is sufficient to enable Distributor to perform its obligations
hereunder, and (ii) at least one (1) demonstration model of the Goods and
Accessories.

 

b.Each order for Products submitted by Distributor to Company shall be subject
to the written acceptance of Company, and Company may, in its own discretion,
accept or reject any order for Products without obligation or liability to
Distributor by reason of its rejection of any such request.

 

c.Company shall supply to Distributor sufficient Products to enable Distributor
to meet the full demand for Products in the Territory.

 

d.All orders for Products transmitted by Distributor to Company shall be deemed
to be accepted by Company at the time such orders are received by Company to the
extent that they are in compliance with the terms of this Agreement and Company
shall perform in accordance with all accepted orders. Company shall confirm its
receipt and acceptance of each order written 5 days of receipt of the order.

 

e.Purchases for Resale only. All Products purchased by Distributor shall be
purchased solely for commercial resale or lease, excepting those Products
reasonably required by Distributor for advertising and demonstration purposes.

 



 4 

 

 

 

14.  Order Procedure

 

a.Each order for Products issued by Distributor to Company under this Agreement
shall identify that it is an order and shall further set forth the delivery date
or dates and the description and quantity of Products which are to be delivered
on each of such dates. An order for Products shall not provide a delivery date
less than [NUMBER] days after the date that order is delivered to Company.

 

b.The individual contracts for the sale of Products formed by Distributor's
submission of orders to Company pursuant to the terms and conditions hereof
shall automatically incorporate, to the extent applicable, the terms and
conditions hereof, shall be subject only to those terms and conditions and shall
not be subject to any conflicting or additional terms included in any documents
exchanged in connection therewith.

 

 

15.  Cancellation of Orders

 

All cancellation of orders by Distributor shall be in writing, or if not
initially in writing, shall be confirmed in writing. If Distributor cancels an
order, which has been accepted by Company, Distributor shall reimburse Company
for any cost incident to such order incurred by Company prior to the time it was
informed of the cancellation.

 

 

16.  Purchase Price

 

The prices for Goods, and any discounts applicable thereto, are set forth in
Exhibit B. The prices for Accessories, together with any discounts applicable
thereto, are set forth in Exhibit A. The prices for

All prices are F.O.B. the Delivery Point. If the price for any Product is not
set forth on Exhibit A, B or C and Distributor nevertheless orders such a
Product from Company, the parties hereby evidence their intention thereby to
conclude a contract for the sale of that Product at a reasonable price to be
determined by the Parties mutually negotiating in good faith.

 

 

17.  Price Changes



Company reserves the right, in its sole discretion, to change prices or
discounts applicable to the Products. Company shall give written notice to
Distributor of any price change at least 90 days prior to the effective date
thereof. The price in effect as of the date of Distributor's receipt of notice
of such price change shall remain applicable to all orders received by Company
prior to that effective date.





 

18.  Packing

 

Company shall, at its expense, pack all Products in accordance with Company's
standard packing procedure, which shall be suitable to permit shipment of the
Products to the Territory; provided, however, that if Distributor requests a
modification of those procedures, Company shall make the requested modification
and Distributor shall bear any reasonable expenses incurred by Company in
complying with such modified procedures which are in excess of the expenses
which Company would have incurred in following its standard procedures.

 

 

 5 

 

 



19.  Delivery: Title and Risk of Loss

 

All deliveries of Products sold by Company to Distributor pursuant to this
Agreement shall be made F.O.B. the Delivery Point, and title to and risk of loss
of Products shall pass from Company to Distributor at the Delivery Point.
Company shall procure insurance for the transportation of the Products, and such
insurance shall be of a kind and on terms current at the port of shipment.
In the event that Company is requested to assist Distributor in arranging for
transportation, Distributor shall reimburse Company for all costs applicable to
the Products following their delivery to Distributor, including, without
limitation, insurance, transportation, loading and unloading, handling and
storage. Distributor shall pay all charges, including customs duty and sales
tax, incurred with respect to the Products following their Delivery to the
carrier or forwarder.



 

20.  Inspection and Acceptance

 

Promptly upon the receipt of a shipment of Products, Distributor shall examine
the shipment to determine whether any item or items included in the shipment are
in short supply, defective or damaged. Within 30 days of receipt of the
shipment, Distributor shall notify Company in writing of any shortages, defects
or damage which Distributor claims existed at the time of delivery. Within 30
days after the receipt of such notice, Company will investigate the claim of
shortages, defects or damage, inform Distributor of its findings, and deliver to
Distributor Products to replace any which Company determines, in

its sole discretion, were in short supply, defective or damaged at the time of
delivery.

 



21.  Payment

 

Upon delivery and acceptance of Products, Company may submit to Distributor
Company's invoice

for those Products. Distributor shall pay each such proper invoice within 60
days after Distributor's receipt of that invoice. Payment shall be made in USD
to a bank account to be notified in writing by Company to Distributor.



 

22.ENTIRE AGREEMENT

 

This Agreement contains the entire understanding of the parties and there are no
commitments, agreements, or understandings between the parties other than those
expressly set forth herein. This agreement shall not be altered, waived,
modified, or amended except in writing signed by the parties hereto and
notarized.



 

23.ARBITRATION

 

Any controversy or claim arising out of or relating to this contract or the
breach thereof shall be settled by arbitration to be held in Copenhagen in
accordance with the law in this jurisdiction 8Copenhagen Arbitration), and
judgment upon the award rendered by the arbitrators may be entered in any Court
having jurisdiction thereof.

 



 6 

 

 



 

24.SECRECY

 

Distributor agrees not to disclose or use, except as required in Distributor's
duties, at any time, any information disclosed to or acquired by Distributor
during the term of this contract. Distributor agrees that all confidential
information shall be deemed to be and shall be treated as a sole and exclusive
property of the Company.

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement on].

 

COMPANY
                                                                       DISTRIBUTOR

 

 

 ______________________                              
___________________________________

Authorized Signature
                                                      Authorized Signature

 

______________________                                          ___________________________________ 

Print Name and Title
                                                        Print Name and Title

 



 7 

 

 

